DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-10, 12, 15-17, and 19 with an earliest effective filing date of 12/4/19 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Publication No. 2002/0160339 published on 10/31/02 as cited on IDS) in view of FAHMY (U.S. Publication No. 2012/0096088 published on 4/19/12 as cited on IDS) and further in view of Baker (U.S. Patent No. 9,002,961 patented on 4/7/15) and Carmony (U.S. Publication No. 2008/0154899 published on 6/26/08).
With respect to claim 1, the King reference teaches a method comprising: 
accessing first user profile data of the first user, the first user profile data including a birthdate (a user has a profile in the system which includes birthdate [paragraphs 44, 59, and 60]); 
assigning a first astrological sign from among a plurality of astrological signs to the first user based on the birthdate (the birthdate is used to calculate astrological signs [paragraph 44]), the first astrological sign corresponding with a first set of attributes (astrological signs are associated with various qualities and character traits [paragraph 44]); 
accessing second user profile data of the second user, the second user profile associated with a second astrological sign from among the plurality of astrological signs (other users also have profiles with associated birthdays and astrological signs used for matching [paragraphs 44, and 59-62]), the second astrological sign corresponding with a second set of attributes (astrological signs are associated with various qualities and character traits [paragraph 44]); 
generating a compatibility (compatibility is calculated [paragraph 62]); and 
causing display of a presentation of the compatibility at a client device associated with the first user (results are returned and displayed [paragraphs 62 and 84]).
The King reference does not explicitly recite detecting a first user and a second user within a geo-fence and accessing their profiles based on being within the geo-fence, a compatibility index based on the first set of attributes and the second set of attributes, the compatibility index comprising a plurality of compatibility categories that include corresponding scores, determining that one or more scores among the plurality of compatibility categories transgress a threshold value, generating a visualization of the compatibility index for display responsive to the one or more scores among the plurality of compatibility categories transgressing the threshold value, or a display of a set of score indicators, each score indicator among the set of score indicators comprising a bar indicator to display a compatibility score of a corresponding compatibility category. King also does not teach a first graphical avatar associated with the first user and a second graphical avatar associated with the second user or the notification including a display of a first user identifier associated with the first user and a second user identifier associated with the second user. The FAHMY reference teaches detecting a first user and a second user within a geo-fence and accessing their profiles based on being within the geo-fence (the system can identify users for the compatibility application based on being nearby the user in a local area [paragraphs 39 and 130]), a compatibility index based on the first set of attributes and the second set of attributes, the compatibility index comprising a plurality of compatibility categories that include corresponding scores (compatibility scores are determined between users based on various criteria [paragraphs 17-19, 195, and 199]), determining that one or more scores among the plurality of compatibility categories transgress a threshold value (compatibility scores are compared to a threshold value [paragraph 31]), generating a visualization of the compatibility index for display responsive to the one or more scores among the plurality of compatibility categories transgressing the threshold value (results of the compatibility test are displayed [paragraph 132 and Figure 3C]), and a display of a set of score indicators, each score indicator among the set of score indicators comprising a bar indicator to display a compatibility score of a corresponding compatibility category (the scores are displayed on visual indicators [Figure 3C and paragraph 132] which includes a bar graph [paragraph 133]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the matchmaking system of King with the compatibility scores of FAHMY. Such a modification would have made the system more desirable to users by providing them the relevant information pertaining to why they are matched with other users. The Baker reference teaches a first graphical avatar associated with the first user and a second graphical avatar associated with the second user (each user can have a picture associated with their profile [col. 7 lines 35-48 and col. 9 lines 9-29 and Figure 6]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King and FAHMY with the profile pictures of Baker. Such a modification would have made the system more desirable to users by providing them more relevant information in their search. The Carmony reference teaches that the notification including a display of a first user identifier associated with the first user and a second user identifier associated with the second user (a unique identifier for the user and the match are displayed [Figure 3]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King, FAHMY, and Baker with the detailed match information page of Carmony. Such a modification would have made the system more desirable to users by providing them with more relevant information in their search for a partner.
	With respect to claim 2, the King, FAHMY, Baker, and Carmony references teach all of the limitations of claim 1 as described above. In addition, they teach that accessing the second user profile data of the second user includes accessing a list of user connections associated with the first user, the list of user connections including at least the second user (a comparison test can be done when a first user already has the second user as a contact [FAHMY paragraph 63]) and identifying the second user from among the list of user connections based on at least the second set of attributes associated with the second astrological sign (compatible users are identified). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the matchmaking system of King with the compatibility scores of FAHMY. Such a modification would have made the system more desirable to users by providing them the relevant information pertaining to why they are matched with other users. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King and FAHMY with the profile pictures of Baker. Such a modification would have made the system more desirable to users by providing them more relevant information in their search. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King, FAHMY, and Baker with the detailed match information page of Carmony. Such a modification would have made the system more desirable to users by providing them with more relevant information in their search for a partner.
	With respect to claim 3, the King, FAHMY, Baker, and Carmony references teach all of the limitations of claim 1 as described above. Additionally, the FAHMY reference teaches that determining that a minimum number of scores from among the plurality of compatibility categories transgresses the threshold value (compatibility ranks can have multiple categories that are based on threshold values for compatibility [paragraphs 31, 132, and 199]) and causing display of the presentation of the visualization at the client device in response to determining that the one or more scores of the plurality of compatibility categories transgresses the threshold value (the compatibility rank category is displayed [paragraph 132 and Figure 3C]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the matchmaking system of King with the compatibility scores of FAHMY. Such a modification would have made the system more desirable to users by providing them the relevant information pertaining to why they are matched with other users. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King and FAHMY with the profile pictures of Baker. Such a modification would have made the system more desirable to users by providing them more relevant information in their search. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King, FAHMY, and Baker with the detailed match information page of Carmony. Such a modification would have made the system more desirable to users by providing them with more relevant information in their search for a partner.
	With respect to claim 5, the King, FAHMY, Baker, and Carmony references teach all of the limitations of claim 1 as described above. Additionally, the King reference teaches that the generating the visualization of the compatibility index includes: accessing a media repository that comprises a media collection associated with the first astrological sign and the second astrological sign; generating media content based on the media collection, the first set of attributes associated with the first astrological sign, and the second set of attributes associated with the second astrological sign; and generating the presentation of the visualization based on the media content (the user is presented with media content relating to the two identified signs [Figure 7 and paragraph 49]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the matchmaking system of King with the compatibility scores of FAHMY. Such a modification would have made the system more desirable to users by providing them the relevant information pertaining to why they are matched with other users. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King and FAHMY with the profile pictures of Baker. Such a modification would have made the system more desirable to users by providing them more relevant information in their search. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of King, FAHMY, and Baker with the detailed match information page of Carmony. Such a modification would have made the system more desirable to users by providing them with more relevant information in their search for a partner.
	With respect to claims 8-10 and 12, the claims are merely the system embodiments of claims 1-3 & 5 and claims 8-10 &12 recite no further significant limitations therein. Therefore, the limitations of claims 8-10 &12 are rejected in the analysis of claims 1-3 & 5 and claims 8-10 & 12 are likewise rejected on that same basis. 
	With respect to claims 15-17 & 19, the claims are merely the system embodiments of claims 1-3 & 5 and claims 15-17 & 19 recite for further significant limitations therein. Therefore, the limitations of claims 15-17 & 19 are rejected in the analysis of claims 1-3 & 5 and claims 15-17 & 19 are likewise rejected on that same basis. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/           Primary Examiner, Art Unit 2153